Case 2:19-cv-08957-RGK-KS Document 17 Filed 06/22/20 Page 1 of 3 Page ID #:496
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 19-8957-RGK (KS)                                        Date: June 22, 2020
 Title      Paulino Rios-Ledesma v. Milusnic




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Petitioners:                Attorneys Present for Defendants:

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On October 17, 2019, Petitioner, a federal prisoner proceeding pro se, filed a
 Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (the “Petition”). (Dkt.
 No. 1.) On March 11, 2020, Respondent filed a Motion to Dismiss (the “Motion”) on the
 grounds that the Petition is an unauthorized second or successive § 2255 petition disguised
 as a § 2241 petition. (Dkt. No. 10.) Pursuant to the Court’s October 22, 2020 Order,
 Petitioner’s Opposition to that Motion was due within 30 days of the date of service of the
 Motion—that is, no later than April 10, 2020. (See Dkt. No. 3 at 3.)

        On April 16, 2020, Respondent filed an ex parte application for an extension of time
 for Petitioner to respond to the Motion to Dismiss, because Respondent learned that
 Petitioner had been transferred to a different federal facility and had not received service
 of the Motion. (Dkt. No. 13.) On April 17, 2020, the Court granted Respondent’s
 application and ordered Petitioner to file an opposition, if any, to the Motion no later than
 June 1, 2020. (Dkt. No. 14.) On April 27, 2020, the Court’s order granting Respondent’s
 application was returned to the Court marked undeliverable and “RTS. Not Here.” (Dkt.
 No. 15.) On May 1, 2020, the Court changed Petitioner’s address of record based on
 information provided by Respondent. (Dkt. No. 16.)

       More than three weeks have now passed since the date on which Petitioner’s
 opposition was due, and Petitioner has not filed a response to the Motion to Dismiss. Local
 Rule 7-12 states that a party’s failure to file a required document such as an opposition to
 a motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 3
Case 2:19-cv-08957-RGK-KS Document 17 Filed 06/22/20 Page 2 of 3 Page ID #:497
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 19-8957-RGK (KS)                                  Date: June 22, 2020
 Title      Paulino Rios-Ledesma v. Milusnic


 Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary
 dismissal if a Petitioner “fails to prosecute or to comply with these rules or a court order.”
 Thus, the Court could properly recommend dismissal of the action for Petitioner’s failure
 to oppose the Motion To Dismiss and to timely comply with the Court’s orders.

         Additionally, Local Rule 41-6 states that “[i]f mail directed by the Clerk to a pro se
 plaintiff’s address of record is returned undelivered by the Postal Service, and if, within
 fifteen (15) days of the service date, such plaintiff fails to notify, in writing, the Court and
 opposing parties of said plaintiff’s current address, the Court may dismiss the action with
 or without prejudice for want of prosecution.” In this case, eight weeks have passed since
 the Court’s April 17, 2020 Order was returned undelivered by the Postal Service, and
 Petitioner has not notified the Court of his current address—although, presumably,
 Respondent has. Accordingly, the Court also may now recommend dismissal of the
 Petition based on Petitioner’s failure to keep the Court informed on his current address as
 required by the local rules.

        However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
 on or before July 13, 2020 why the action should not be dismissed under Local Rules 7-
 12 and 41-6 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge
 this Order and proceed with this action, Petitioner must file by the July 13, 2020 deadline
 either: (1) a complete and detailed opposition (in a manner fully complying with the Local
 Rules) to the Motion to Dismiss; or (2) a request for an extension to file the Opposition
 accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
 Petitioner’s failure to timely respond to the Motion to Dismiss.

        Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
 signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
 dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
 Civil Procedure.

 \\

 \\


 CV-90 (03/15)                         Civil Minutes – General                         Page 2 of 3
Case 2:19-cv-08957-RGK-KS Document 17 Filed 06/22/20 Page 3 of 3 Page ID #:498
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        CV 19-8957-RGK (KS)                                     Date: June 22, 2020
 Title      Paulino Rios-Ledesma v. Milusnic


        Petitioner is cautioned that his failure to timely comply with this order will lead
 to a recommendation of dismissal based on Local Rules 7-12 and/or 41-6 and Rule 41
 of the Federal Rules of Civil Procedure.




                                                                                                 :
                                                                 Initials of Preparer   gr




 CV-90 (03/15)                         Civil Minutes – General                               Page 3 of 3
